Appeal by the employer from an award bearing date September 27, 1938, and noticed on November 18, 1938, in favor of claimant. On October 6, 1936, claimant was injured while engaged in the work of demolishing an old shed or barn, when he fell from the roof a distance of about ten or twelve feet to the ground. The grounds upon which the employer resists the claim and award is that the claimant Was not employed by him, and if he were he was an independent contractor. There was evidence to support the finding of the ■ State Industrial Board that claimant was employed by the employer to do the work in question, and that he was not an independent contractor. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.